Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
The Examiner acknowledges Applicant’s claim for priority under 35 U.S.C. 120 from U.S. provisional Patent Application Ser. No. 62778281, filed 11 Dec. 2018.  Relatedly, the Examiner notes that Applicant may wish to submit a corrected Application Data Sheet (ADS) at this time, which corrects erroneously-entered priority data within Applicant’s original June 12, 2019, ADS, i.e., the entered “6278281” application number erroneously has only seven digits in that it leaves out the second “7” of the actual application number.
Information Disclosure Statement
The Office’s records indicate that no information disclosure statement has been filed to date.  Applicant is advised that the date of any submission of any item of information via information disclosure statement will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 9, change “transaction” to “transactions”.
Claim 1, line 10, change “at least Majority” to “at least a majority”.
Claim 1, line 11, change “until next” to “until a next”.
Claim 2, line1, after “claim 1”, insert a comma.
Claim 2, line 6, “the initiated transaction” lacks antecedent basis.
Claim 3, line 1, after “claim 2” insert a comma.
Claim 3, line 1, “the sender and receiver nodes” lacks antecedent basis.
Claim 4, line 1, after “claim 3”, insert a comma.
Claim 4, line 5, change “transaction” to “transactions”.
Claim 5, line 1, after “claim 4”, insert a comma.
Claim 5, line 2, “the new Transaction log” lacks antecedent basis.
Claim 5, line 3, change “sending individual” to “sending an individual”.
Claim 6, line 1, after “claim 5”, insert a comma.
Claim 6, line 1, change “at least Majority” to “at least a majority”.
Claim 6, line 4, “the follower nodes” lacks antecedent basis.
Claim 7, line 1, after “claim 6”, insert a comma.
Claim 7, line 1, change “wherein average time” to “wherein an average time”.
Claim 7, lines 2-3, change “at least Majority nodes” to “at least a majority of nodes”.
Claim 7, line 3, “the follower nodes” lacks antecedent basis.
Claim 8, line 1, after “claim 6” insert a comma.
Claim 8, line 2, change “Majority” to “a majority”.
Claim 9, line 2, change “a transactions” to “transactions”.
Claim 9, lines 5-6, the phrase “peer-to-peer, say, node A to node B, transaction” is improper phrasing offering an example arrangement and must be changed.
Claim 9, line 7, change “at least Majority” to “at least a majority”.
Claim 9, line 11, change “with hash” to “with a hash”.
Claim 9, line 11, change “generating” to “and generating”.
Claim 9, line 13, “the first hash” and “the second hash” lack antecedent basis.
Claim 9, line 17, “the node-to-node transaction logs” lack antecedent basis.
Claim 9, line 22, change “at least Majority” to “at least a majority”.
Claim 10, line 1, after “claim 9”, insert a comma.
Claim 10, line 2, change “within the” to “within a”.
Claim 11, line 1, after “claim 9”, insert a comma.
Claim 11, lines 3-4, the phrase “such as wearables and IoT devices” is improper phrasing offering examples, and should be deleted.
Claim 12, line 1, after “claim 10”, insert a comma.
Claim 13, line 1, after “claim 10”, insert a comma.
Claim 13, line 3, “the first hash” lacks antecedent basis.
Claim 14, the dependency on “claim 3” is improper in that “network” claim 14 cannot depend on “method” claim 3.
Claim 14, line 1, after “claim 3”, insert a comma.
Claim 14, lines 2-3, “the same Decentralized Application” lacks antecedent basis.
Claim 14, line 3, “the same channel” lacks antecedent basis.
Claim 14, line 4, “the Network and DApp Admins” lacks antecedent basis.
Claim 14, add a period to the end of the claim.
Claim 15, the dependency on “claim 3” is improper in that “network” claim 15 cannot depend on “method” claim 8.
Claim 15, line 1, after “claim 8”, insert a comma. 
Claim 15, lines 2-3, “the same Decentralized Application” lacks antecedent basis. 
Claim 15, line 4, “the Network and DApp Admins” lacks antecedent basis.
Claim 15, add a period to the end of the claim.
Claim 16, the dependency on “claim 11” is improper in that “method” claim 16 cannot depend on “network” claim 11.
Claim 16, line 1, after “claim 11”, insert a comma.
Claim 16, line 1, “the transaction consensus” lacks antecedent basis”
Claim 16, line 2, “the Leader” lacks antecedent basis.
Claim 16, line 3, “the sender, receiver and the leader” lack antecedent basis.
Claim 17, the dependency on “claim 12” is improper in that “method” claim 17 cannot depend on “network” claim 12.
Claim 17, line 1, after “claim 12”, insert a comma.
Claim 17, line 1, “the Ledger” lacks antecedent basis.
Claim 17, line 2, “the sender and receiver” lacks antecedent basis.
Claim 17, line 3, “the reconciliation” lacks antecedent basis.
Claim 17, line 4, “the audit” lacks antecedent basis.
Claim 18, line 1, after “claim 17, add a comma.
Claim 18, line 2, “the digitally signed” lacks antecedent basis.
Claim 18, line 3, “the transaction details” lacks antecedent basis.
Claim 19, line 1, after “claim 17, insert a comma.
Claim 19, line 2, “the originator” lacks antecedent basis.
Claim 19, lines 2-3, “the final receiver” lacks antecedent basis.
Claim 20, the dependency on “claim 15” is improper in that “method” claim 20 cannot depend on “network” claim 15.
Claim 20, line 1, change “claim 15 wherein the invention claims to offer” to “claim 15, using”.
Claim 20, line 2, change “those completed” to “transactions completed”
Claim 20, line 3, “the consensus, reconciliation and audit” lack antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1, 3, 9, 11, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  That is:
Claim 1, line 11, the phrase “short term” renders the scope of the claim indefinite as it is unclear the meets and bound of the term, “short”.  Appropriate correction is required.
Claim 3, lines 3-4, regarding the phrase beginning “which may …”, the word “may” renders the scope of the claim indefinite and appropriate correction is required.
Claim 9, lines 14-15, regarding the phrase beginning “which may …”, the word “may” renders any features/limitations which follow optional, and thus the claim is indefinite.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 is a “serverless decentralized node network” claim that depends from “method” claim 3. Therefore, the claim dependency is unclear. For the purpose of examination, the Examiner will interpret claim 14 as being dependent from claim 12 which is the only source of antecedent for claim 14’s “Decentralized Application” feature.
Claim 15 is a “serverless decentralized node network” claim that depends from “method” claim 8. Therefore, the claim dependency is unclear. For the purpose of examination, the Examiner will interpret claim 15 as being dependent from claim 12 which is the only source of antecedent for claim 14’s “Decentralized Application” feature.
Claims 16-20 recite “The method”; however, “The method” does not have antecedent basis in the claims. For the purpose of examination, the Examiner will interpret claims 16-20 as being “serverless decentralized node network” claims and not “method” claims.
Claim 18, line 3, regarding the phrase beginning “can …”, the word “can” renders any features/limitations which follow uncertain as to whether following features/limitations are provided/performed or not, and thus the claim is indefinite.
Claim 18, line 2, 18 recites the term, “they”, which renders the scope of the claim unclear.  Appropriate correction is required to clarify what the term, “they”, is referring to.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Schvey et al. (US20180349621A1), hereinafter “Schvey”.
NOTE: In a remainder of the art-discussion section to follow, text portions which are “bolded” represent a reiteration of Applicant’s existing claim limitations, while text portions which are parenthesized and non-bolded (e.g., FIG. 1; para. [0001], “widget”) following each “bolded” text portion provides one or more descriptive pointer and/or comments to help relate portions of the applied art reference(s) to Applicant’s claim limitations.  In the interest of conciseness, only a limited number of pointers are included and Applicant is advised to further review cited art for additional art reference disclosure portions of interest.  That is, the descriptive pointers provided are not meant to be exhaustive or comprehensive, and are only meant to present a single lead-in point for a reader’s more detailed review of the art reference for material relevant to the subject claim limitations.  In addition, any text portions which are bolded and stricken through (e.g., ) represent claim limitation portions not explicitly taught by the art then being discussed, while subsequent text portions which are bolded and underlined (e.g., widget floor) indicate previously un-taught claim limitation portions which are now being taught by a further art reference being discussed.
Per claim 1, Schvey discloses a method of executing, confirming and storing a transaction in a serverless Distributed Ledger and decentralized node network (Schvey Abstract and paragraphs 3-6, “…a cryptographic platform for distributing data structures within a peer-to-peer network …provides for the creation and management of privately subspaced blockchains …”) comprising a number of active nodes of at least five active nodes (Schvey FIG. 12F, five nodes 1202, 1204, 1206, 1208, 1210) in the absence of a centralized storage server (Schvey para. [0006], “…multiple different nodes retain copies of portions of the data structure, while at the same time providing data sharing with data isolation …”), the decentralized node network enabling peer-to-peer consensus of a transaction (Schvey “Pre-Commit” FIG. 12F, see bullet comments, “…•Leader (A) sends Tx 1 to all follower nodes, requesting approval for pre-commit …•Once majority of Followers approve, Leader (A) pre-commits Tx 1 to the ledger.”) comprising:
a candidate node, from among the active nodes for becoming a leader node in a channel or cluster of nodes to handle peer-to-peer, node-to-node transaction (Schvey “Leader Election” FIG. 12B, see bullet comments, “…•Node A reaches timeout before others and becomes a Candidate…”), outputting a pulse into the decentralized node network to obtain validation by a confirmation level of at least Majority of active nodes (Schvey “Leader Election” FIG. 12B, see bullet comments, “…•Node A reaches timeout before others and becomes a Candidate by requesting a ‘yes’ vote from B-E…”. Schvey para. [0052], “… the blocks include the most recently submitted state information from each subspace. In addition, and as further discussed below, consensus is achieved among validating nodes for each individual message or transaction within a given subspace …”. para. [0062], “…sends out a request to each validating node to which it is connected that is permissioned in the relevant subspace in which the candidate node requests a confirmation vote…”. Schvey para. [0062], “…elections require a majority of follower votes in order to be successful …”.  parag. [0064], “… at the completion of the term, the leader node A creates the formal block and sends it to follower nodes node B (1204), node C (1206), node D (1208), and node E (1210) for approval. Once leader A receives approval messages from a majority of the follower nodes, it commits the block to the privately subspaced blockchain.”), and being identified as the leader node (Schvey “Appoval & Validation” FIG. 12C, see bullet comments, “…•Candidate receives sufficient votes to serve as Leader …•All Follower vote signatures are validated …•Candidate sends message to Followers confirming election result…”. Schvey para. [0062], “…candidate with a sufficient number of confirmation votes sends a message to the follower, confirming the election results and confirming that it has been elected as the leader…”) for a short term of time until next election (Schvey “Create Block” FIG. 12G, see bullet comments, “…•Leader repeats step (3) until term ends …•At the end of the term, Leader creates the formal block and requests approval from Followers …•Immediately after block is completed, next term begins”. Schvey para. [0062], “…Leaders may serve for multiple terms, or may be elected at the beginning of each term.”).
Per claim 2, the Schvey reference discloses the method of claim 1 wherein after the leader node has been identified, a transaction-initiating node in the decentralized node network sharing a set of transaction details for initiating the peer-to-peer transaction to a second node (Schvey “Transaction Propagation” FIG. 12E, see bullet comments, “…•Node B propagates a given transaction (Tx 1) to all other nodes in the system…”), and the second node when receiving the initiated peer-to-peer transaction through the decentralized node network approving the initiated transaction with an acknowledgement (Schvey “Pre-Commit” FIG. 12F, see bullet comments, “…•Leader (A) sends Tx 1 to all follower nodes requesting approval for pre-commit …•Once majority of followers approve, Leader (A) pre-commits Tx 1 to the Ledger”).
Per claim 3, the Schvey reference discloses the method of claim 2 wherein the sender and receiver nodes generate a first hash and transmit the first hash to the leader node and received by the leader node.  (Schvey para. [0056]), “…the consensus algorithm functions as follows. First, nodes that are permissioned as validating nodes in a subspace elect a leader node. The leader node then serves to announce messages and blocks to the remaining validating nodes in the subspace, which act as follower nodes. The follower nodes sign off on new messages and blocks by responding to the leader with approvals in the form of cryptographic signatures. Once a majority (more than 50%) of the follower nodes have approved, the leader node announces the validity of new messages, or the confirmation of a new block, to the follower nodes. …”; Schvey para. [0042], “…Each node further includes a signature address, which is a hash of the node's public key and is used for signing messages and blocks in the privately subspaced blockchain …”), which may be a node other than first node and the second node (in line with a BRI of such phrasing, the word “may” renders any subsequent features/limitations which follow it optional, and thus they are assumed (for examination purposes) not to be included, and have not been mapped).  
Per claim 4, the Schvey reference discloses the method of claim 3 wherein the leader node, active in a machine state, is randomly selected from among the active nodes (Schvey para. [0060], “…one of the validating nodes for the system is randomly elected as the leader for the creation of the block. All subspace leaders then submit their respective state roots to the block leader. In the example shown in FIG. 11D, a node in the Party C cluster of nodes 1108 (for example node C1) is randomly selected as the leader for the creation of the block …”) and validates the transaction from both the sender and receiver nodes (Schvey para. [0060], “…As the block leader, node C1 combines the state roots from the subspaces and determines a global state root and an updated block header and requests approval of the updated block header from follower nodes in the network. The follower nodes compare the updated block header from the block leader with their own determinations of the block header and indicate their approval to the block leader. Once approval is received, the block leader (in this example, node C1) creates the official block for that point in the privately subspaced blockchain, incorporating the state roots from all subspaces. …”) and replicates the Transaction log of the leader node in all the node-to-node transaction of a term period to all active nodes in the decentralized node network using a multicast network protocol (Schvey para. [0064], “…At the end of its term, the leader node creates a formal block that includes all pre-committed messages and sends copies of the block with a request for approval to all follower nodes. Once the leader node receives approval messages from a majority of the follower nodes the block is completed and committed to the privately subspaced blockchain. …”; given that Schvey’s system involves multiple privately subspaced blockchains distributed across the peer-to-peer (P2P) network, the committing leader node would necessarily send the committed block to multiple blockchains across the P2P network, and such would represent a “multicasting”; all active nodes can obtain a copy via blockchain accessibilty). 
Per claim 5, the Schvey reference discloses the method of claim 4 wherein each active node in the decentralized node network responds to receipt of the new Transaction log by sending individual unique hash as acknowledgement to the leader node to form of consensus to the transactions (Schvey para. [0058], “…The leader node then serves to announce messages and blocks to the remaining validating nodes in the subspace, which act as follower nodes. The follower nodes sign off on new messages and blocks by responding to the leader with approvals in the form of cryptographic signatures. Once a majority (more than 50%) of the follower nodes have approved, the leader node announces the validity of new messages, or the confirmation of a new block, to the follower nodes.…”; Schvey para. [0042], “…Each node further includes a signature address, which is a hash of the node's public key and is used for signing messages and blocks in the privately subspaced blockchain …”); each hash is unique by virtue of being hashed using the user’s (e.g., follower’s) own unique key.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schvey et al. (US20180349621A1), hereinafter “Schvey”, in view of Griffin (US10797885B1), hereinafter “Griffin”.
Per claim 6, the primary Schvey reference in view of Griffin already teaches (Schvey para. [0063]) that “…Each follower node examines the message in the request for approval from the leader node, whereupon the follower node sends an approval message to the leader node. Messages are approved for pre-commit by a follower node if they meet certain criteria to ensure that they are valid…”  Schvey does not disclose, but Griffin (in the same field of endeavor) teaches an “absence of duplication” criteria.  In view of Schvey’s disclosure and Griffin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Schvey to include claim 6’s features/limitations as taught by Griffin, to result in the method of claim 5 wherein the at least Majority of active nodes comparing hashes received to confirm an absence of duplication of the transaction; and each of the follower nodes transmitting confirmation of the absence of duplication of the transaction to the leader node.  Regarding support, Griffin teaches an arrangement where (Griffin column 13, lines 8-18) “…just prior to submitting the S(B1) message for timestamping and posting, the Trusted Party may compute a hash of the final S(B1) message and enter the hash into a log of similar hashes, where the log serves as a sorted list of transactions already posted. As such, the Trusted Party could confirm that the log does not contain a duplicate of the S(B1) message…”.  Schvey teaches that each node approves transactions. Griffin teaches performing hash comparisons to detect duplicate entries. Therefore, it would have been obvious to have the nodes of Schvey perfom hash comparisons to detect duplicate entries as taught by Griffin. Motivation to modify would have been to provide an arrangement to detect and prohibit a double-spending attempt, or as Griffin puts it, (Griffin column 13, lines 8-18) ”…confirm that the log does not contain a duplicate …in an effort to prevent the S(B1) message from being posted multiple times”)
Per claim 7, the Schvey reference in view of Griffin discloses the method of claim 6 wherein average time for completion of the transaction between identification of the leader node while at least Majority nodes are active and each of the follower nodes transmitting confirmation of the absence of duplication of the transaction to the leader node is less than 5.0 seconds (Schvey para. [0063], “…Following the election of a leader node, all follower nodes are aware of which node is the leader node for a particular block or subspace. The leader is responsible for creating blocks at the end of each consensus “term,” where each consensus term may last only for a particular period of time (for example, anywhere between 1 and 3 seconds, and preferably 2 seconds), or may only last until a certain event occurs in the system.  …”.  Features noted as being disclosed by the primary Schvey reference would have been included ab initio within the recited combination upon consideration of the primary reference.  
Per claim 8, the Schvey reference in view of Griffin discloses the method of claim 6 wherein the confirmation level of at least Majority of active nodes may be adjusted by an administrator of the decentralized node network to more than 51%. (Schvey, Fig. 12F and 12G, there are 5 nodes in the network, and a “majority” in this situation means at least 3 votes, which equates to a confirmation level of at least 3/5 = 60% or above; in a BRI manner (in line with a BRI of such phrasing, the word “may” renders any subsequent features/limitations which follow it optional, and thus they are assumed (for examination purposes) not to be included, and have not been mapped)).  
Per claim 9, the Schvey reference in view of Griffin discloses a serverless decentralized node network (Schvey Abstract and paragraphs 3-6, “…a cryptographic platform for distributing data structures within a peer-to-peer network …provides for the creation and management of privately subspaced blockchains …”) is free of a single centralized data storage server (Schvey para. [0006], “…multiple different nodes retain copies of portions of the data structure, while at the same time providing data sharing with data isolation …”) enabling peer-to-peer consensus of a transactions (Schvey para. [0038], “…Each peer node or validating node further contains consensus logic 306 used to implement the consensus algorithm used by the system to validate messages and blocks …”) comprising:
several active nodes comprising at least five active nodes (Schvey FIG. 12F, five nodes 1202, 1204, 1206, 1208, 1210);
a candidate node for becoming a leader node in a single peer-to-peer, say, node A to node B, transaction (Schvey “Leader Election” FIG. 12B, see bullet comments, “…•Node A reaches timeout before others and becomes a Candidate…”) outputting a pulse into the network to obtain validation by at least Majority (greater than 51%) of active nodes (Schvey “Leader Election” FIG. 12B, see bullet comments, “…•Node A reaches timeout before others and becomes a Candidate by requesting a ‘yes’ vote from B-E…”. Schvey para. [0052], “… the blocks include the most recently submitted state information from each subspace. In addition, and as further discussed below, consensus is achieved among validating nodes for each individual message or transaction within a given subspace …”. para. [0062], “…sends out a request to each validating node to which it is connected that is permissioned in the relevant subspace in which the candidate node requests a confirmation vote…”. Schvey para. [0062], “…elections require a majority of follower votes in order to be successful …”.  parag. [0064], “… at the completion of the term, the leader node A creates the formal block and sends it to follower nodes node B (1204), node C (1206), node D (1208), and node E (1210) for approval. Once leader A receives approval messages from a majority of the follower nodes, it commits the block to the privately subspaced blockchain.”);
each node is configured to share transaction details first for initiating a transaction to a second node (Schvey “Transaction Propagation” FIG. 12E, see bullet comments, “…•Node B propagates a given transaction (Tx 1) to all other nodes in the system…”), and each node when receiving an initiated transaction with a hash (Schvey para. [0038], “…Messages sent by a node are signed with a private key to verify the identity of the sending node …”; it is the Office’s position that messages signed with a private key do generate a hash; hence, a transaction would be received with a hash.) through the network configured to approve the transaction with hash received by the second node, generating a corresponding second hash (Schvey “Pre-Commit” FIG. 12F, see bullet comments, “…•Leader (A) sends Tx 1 to all follower nodes requesting approval for pre-commit …•Once majority of followers approve, Leader (A) pre-commits Tx 1 to the Ledger”; Schvey para. [0038], “…Messages sent by a node are signed with a private key to verify the identity of the sending node …”; Schvey para. [0042], “…Each node further includes a signature address, which is a hash of the node's public key and is used for signing messages and blocks in the privately subspaced blockchain …”);
the first hash and the second hash being transmitted to and received by the leader node (Schvey para. [0056]), “…the consensus algorithm functions as follows. First, nodes that are permissioned as validating nodes in a subspace elect a leader node. The leader node then serves to announce messages and blocks to the remaining validating nodes in the subspace, which act as follower nodes. The follower nodes sign off on new messages and blocks by responding to the leader with approvals in the form of cryptographic signatures. Once a majority (more than 50%) of the follower nodes have approved, the leader node announces the validity of new messages, or the confirmation of a new block, to the follower nodes. …”; Schvey para. [0042], “…Each node further includes a signature address, which is a hash of the node's public key and is used for signing messages and blocks in the privately subspaced blockchain …”), which may be a node other than first node and the second node (in line with a BRI of such phrasing, the word “may” renders any subsequent features/limitations which follow it optional, and thus they are assumed (for examination purposes) not to be included, and have not been mapped);
the leader node is active in a machine state (Schvey para. [0060], “…one of the validating nodes for the system is randomly elected as the leader for the creation of the block. All subspace leaders then submit their respective state roots to the block leader. In the example shown in FIG. 11D, a node in the Party C cluster of nodes 1108 (for example node C1) is randomly selected as the leader for the creation of the block …”), and is configured to multicast the node-to-node transaction logs to all active nodes in the decentralized node network (Schvey para. [0064], “…At the end of its term, the leader node creates a formal block that includes all pre-committed messages and sends copies of the block with a request for approval to all follower nodes. Once the leader node receives approval messages from a majority of the follower nodes the block is completed and committed to the privately subspaced blockchain. …”; given that Schvey’s system involves multiple privately subspaced blockchains distributed across the peer-to-peer (P2P) network, the committing leader node would necessarily send the committed block to multiple blockchain nodes across the P2P network, and such would represent a “multicasting”; it is the Office’s position that the multiple blockchain (follower) nodes receiving the committed block via the multicasting, would represent the subject claim’s “all active nodes”);
each active node in the decentralized node network configured to respond to receipt of the multicast by sending individual unique hash acknowledgement to the leader node (Schvey para. [0058], “…The follower nodes sign off on … blocks by responding to the leader with approvals in the form of cryptographic signatures.”; Schvey para. [0042], “…Each node further includes a signature address, which is a hash of the node's public key and is used for signing messages and blocks in the privately subspaced blockchain …”; each hash is unique by virtue of being hashed using the user’s (e.g., follower’s) unique key.);


As background to the above striken-through features/limitations, the primary Schvey reference in view of Griffin already teaches (Schvey para.
 [0063]) that “…Each follower node examines the message in the request for approval from the leader node, whereupon the follower node sends an approval message to the leader node. Messages are approved for pre-commit by a follower node if they meet certain criteria to ensure that they are valid…”  Schvey does not disclose, but Griffin (in the same field of endeavor) teaches an “absence of duplication” criteria.  In view of Schvey’s disclosure and Griffin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Schvey to include subject matter where at least Majority of active nodes being configured to compare hashes received to confirm an absence of duplication of the transaction; and each node is configured to transmit confirmation of the absence of duplication of the transaction to the leader node.  Regarding support, Griffin teaches an arrangement where (Griffin column 13, lines 8-18) “…just prior to submitting the S(B1) message for timestamping and posting, the Trusted Party may compute a hash of the final S(B1) message and enter the hash into a log of similar hashes, where the log serves as a sorted list of transactions already posted. As such, the Trusted Party could confirm that the log does not contain a duplicate of the S(B1) message…”.  Schvey teaches that each node approves transactions. Griffin teaches performing hash comparisons to detect duplicate entries. Therefore, it would have been obvious to have the nodes of Schvey perfom hash comparisons to detect duplicate entries as taught by Griffin. Motivation to modify would have been to provide an arrangement to detect and prohibit a double-spending attempt, or as Griffin puts it, (Griffin column 13, lines 8-18) ”…confirm that the log does not contain a duplicate …in an effort to prevent the S(B1) message from being posted multiple times”)
Per claim 10, the Schvey reference in view of Griffin discloses the serverless decentralized node network of claim 9 wherein at least two nodes are different compute devices selection from within the group consisting of smart phones, laptop computers, tablets, desktop computers and main frame computers (Schvey para. [0040], “…a client terminal 114 is able to access the system 100 …”.  It is the Office’s position that it is well-known that a “client terminal” may be a smart phone, laptop, tablet, desktop computer.  Further, regarding Schvey para. [0011], “…a computer server…”, it is the Office’s position that it is well-known that a “computer server” may be a main frame computer).  
Per claim 11, the Schvey reference in view of Griffin discloses the serverless decentralized node network of claim 9 wherein a majority of the compute devices consists of active smart phones, desktop computers and other smart computing devices (Schvey para. [0040], “…a client terminal 114 is able to access the system 100 …”.  It is the Office’s position that it is well-known that a “client terminal” may be a smart phone, laptop, tablet, desktop computer.  Further, regarding Schvey para. [0011], “…a computer server…”, it is the Office’s position that it is well-known that a “computer server” may be a main frame computer) such as wearables and IoT devices (It is the Office’s position that the words “such as” renders the entire phrase as exemplary claim language providing a non-exhaustive, open-ended listing of possible devices, and thus, in a broadest reasonable interpretation (BRI) of such phrase, the claim is not limited in type or scope to the explicitly-listed devices and this portion of the claim is not mapped to any reference(s)).
Per claim 12, the Schvey reference in view of Griffin discloses the serverless decentralized node network of claim 10 wherein at least some active smart phones and desktop computers have graphic user interfaces (Schvey para. [0040], “…the client terminal 114 can be a graphical user interface (used by end-users) that provides a means for interfacing…”) and a Decentralized application to initiate entry into the serverless decentralized node network (Schvey para. [0040], “…the client terminal 114 can be a graphical user interface (used by end-users) that provides a means for interfacing with APIs 102 by providing the APIs with data, calling functions provided by APIs 102, and displaying prompts and data from the APIs. The client terminal 114 could also be fully automated software that monitors external events invokes functions via APIs 102 when external events take place. For example, the client terminal 114 could be a matching platform that invokes ledger functions via APIs 102 to match counterparties in a trade. …”; Note: API services that are intrinsically interoperable with blockchain technology are known as decentralized application programming interfaces (dAPIs).). 
Per claim 14, as noted previously, dependency on “claim 3” is improper in that “network” claim 14 cannot depend on “method” claim 3.  Claim 14 is presumed (for compact prosecution examination purposes) to depend on “network” claim 12 which is the only source of antecedent for claim 14’s “Decentralized Application” feature.   Schvey reference in view of Griffin discloses the serverless decentralized node network of claim 3 wherein at least two nodes comprise two compute devices running the same Decentralized Application and participating in the same channel operated by the Network and DApp Admins (Schvey para. [0040], “…the client terminal 114 can be a graphical user interface (used by end-users) that provides a means for interfacing with APIs 102 by providing the APIs with data, calling functions provided by APIs 102, and displaying prompts and data from the APIs. The client terminal 114 could also be fully automated software that monitors external events invokes functions via APIs 102 when external events take place. For example, the client terminal 114 could be a matching platform that invokes ledger functions via APIs 102 to match counterparties in a trade. …”; Note: API services that are intrinsically interoperable with blockchain technology are known as decentralized application programming interfaces (dAPIs); It is the Office’s position that matched “counterparties in a trade” would be “…running the same Decentralized Application and participating in the same channel operated by the Network and DApp Admins” to facilitate the matching.).  
Per claim 15, as noted previously, dependency on “claim 8” is improper in that “network” claim 15 cannot depend on “method” claim 8.  Claim 15’s features/limitations closely correspond to those of claim 14, and is therefore rejected with the same rationale and motivation as set forth for claim 14 above.
Claims 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schvey et al. (US20180349621A1), hereinafter “Schvey”, in view of Griffin (US10797885B1), hereinafter “Griffin”, and further in view of Snow (US20200044827A1), hereinafter “Snow).
Per claim 13, the primary Schvey reference in view of Griffin does not disclose, but Snow teaches at least one “hashing user information” arrangement implementing subject matter having been akin to claim 13’s features/limitations. More particularly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include Snow’s teachings of the serverless decentralized node network of claim 10 wherein a user's name, credentials and message are hashed and included in at least the first hash (Snow para. [0103], “…By hashing or encoding information, the user can ensure the privacy of Entries”. Snow para. [0181], also teaches a username and password and hashing passphrases).  Schvey in view of Griffin teaches various pieces of user information such as user’s name, credentials, and message (See Schvey abstract and paragraphs 6, 41, 70 and Griffin col. 11 lines 4-13). Snow teaches hashing data in general. Therefore, it would have been obvious to have hashed the user information of Schvey in view of Griffin. Motivation would have been to hash the data in order to save transmission bandwidth. 
Per claim 16, as mentioned previously, the dependency on “claim 11” is improper in that “method” claim 16 cannot depend on “network” claim 11.  Schvey reference in view of Griffin does not disclose, but Snow teaches block treating arrangements implementing subject matter having been akin to claim 16’s features/limitations. More particularly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include Snow’s teachings of the method of claim 11 wherein after the transaction consensus is obtained within a channel, the Leader posts the transaction to the Ledger, with digital signatures of the sender, receiver and the leader to ensure immutability.  Regarding support, Snow teaches an arrangement where digital signatures of three entities are recorded within a blockchain which inherently affords/ensures immutability (Snow para. [0160], “…The blockchain data layer 72, in other words, acts as the public ledger 82 that establishes chain of blocks of immutable evidence…”).  Snow’s (para. 0036) real-estate transfer example involves a seller, a buyer and an auditor, and records each entry/signature to record that a process occurred.  Snow para. [0119], “…where each input requires the proper signature for the transaction to be valid…”. Snow para. [0041], “…After an Entry was entered into the system, an auditor would verify the Entry was valid. Auditors would submit their own cryptographically signed Entry. The signature would show that the Entry passed all the checks the auditor deemed was required…”.  Motivation would have been (Snow para. [0106]) to record proof that each of the signatures originated from a known source, and to provide a check for validity for each transaction (Snow para. [0284], “…Each transaction can be checked for validity by verifying signatures of each transaction…”).
Per claim 17, as mentioned previously, the dependency on “claim 12” is improper in that “method” claim 17 cannot depend on “network” claim 12.  The Schvey reference in view of Griffin does not disclose, but Snow (in the same field of endeavor) teaches at least one “receipt and reconciliation” arrangement implementing subject matter having been akin to claim 17’s features/limitations. More particularly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include Snow’s teachings of the method of claim 12 wherein the Ledger, in turn, sends out digitally signed and encrypted receipts to both the sender and receiver of the transaction to complete the reconciliation and providing evidence of the transaction (Snow para. [0289], “…signed receipts and proof of balance for users …”; Snow Fig. 20 and para. [0160] - [0162] teaches a, “…simple example of four (4) different entities …first entity 32a [is a] …bank …second entity 32b [is a] …retailer …entities 32a-d thus use their respective software applications 40a-d to provide a first layer 130 of cryptographic hashing. … Each entity 32a-d may then send their respective private blockchains 24a-d to the blockchain data layer 72, and the blockchain data layer 72 may add a second layer 132 of cryptographic hashing … The blockchain data layer 72, in other words, acts as the public ledger 82 that establishes chain of blocks of immutable evidence.”; Snow para. [0157], “…the blockchain data layer 72 may document the data records …using the single cryptographic address 102, the single cryptographic address 102 may serve as a common reference ..”) to complete the audit of the transaction (Snow para. [0042), “…Trustless auditing would be similar to Bitcoin. If a system is internally consistent with a mathematical definition of validity like Bitcoin, it can be audited programmatically. If the rules for transfer were able to be audited by a computer, then an Application could download the relevant data and run the audit itsel…”) to less than 30 seconds  (The Office’s position regarding the claimed “less than 30 seconds” audit timing is that such limitations are nothing more than an obvious matter of design choice.  That is, “less than 30 seconds” is highly dependent upon a platform’s components/parameters, and that a wide range of adjustment of platform components/parameters can render a wide range of audit timings.  As an example, a processor running at a 5x speed would result in a faster audit timing in comparison to a processor running at 1x speed.   Motivation to combine would have been to (Snow para. [0106]) “…provide an audit trail recording that an event sequence occurred”, and as “…proof they originated from a known source”. 
Per claim 18, the Schvey reference in view of Griffin does not disclose, but Snow (in the same field of endeavor) teaches decrypting and updating arrangements implementing subject matter having been akin to claim 18’s features/limitations. More particularly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include the method of claim 17 wherein once the Sender and Receiver of the transaction receive the digitally signed and encrypted receipts, they can decrypt and extract the transaction details to update their individual ledgers to complete the audit in real-time and thus complete the transaction processing (as mentioned previously, regarding the phrase beginning with “can …”, the word “can” renders any features/limitations which follow uncertain as to whether they are provided/performed or not, and thus the claim is indefinite; The Office’s position is that anyone could access the transaction for auditing via the “single cryptographic address”, and such represents “digitally signed and encrypted receipts”; The Office’s further position regarding the claimed “complete the audit in real-time”, is that such limitations are nothing more than an obvious matter of design choice.  That is, “in real-time” is highly dependent upon a platform’s components/parameters, and that a wide range of adjustment of platform components/parameters can render a wide range of “real-time” timings.  As an example, a processor running at a 5x speed would result in a faster “real-time” timing in comparison to a processor running at 1x speed.   Motivation to combine would have been to (Snow para. [0106]) “…provide an audit trail recording that an event sequence occurred”, and as “…proof they originated from a known source”. 
Per claim 19, the Schvey reference in view of Griffin does not disclose, but Snow teaches multi-phase arrangements implementing subject matter having been akin to claim 19’s features/limitations. More particularly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include Snow’s teachings of the method of claim 17 wherein transactions involving multiple phases which are separated over time, the originator and the final receiver of a series of cascading transaction would have visibility of all the phases of the transaction.  Regarding support, Snow teaches (Snow para. [0063]-[0072], “…The user submits an Entry Payment using a public key associated with Entry Credits [0064] 3. Based on the public key used to pay for the Entry, one of the servers accepts the payment. [0065] 4. That server broadcasts the acceptance of the payment. [0066] 5. The user sees the acceptance and submits the Entry. [0067] 6. Based on the ChainID of the Entry, one of the servers adds the Entry to its process list, and adds the Entry to the appropriate Entry Block for that ChainID (creating one if this is the first Entry for that Entry Block). [0068] 7. The server broadcasts an Entry confirmation, containing the process list index of the Entry, the hash of the Entry (linked to the payment), and the serial hash so far of the server's process list. [0069] 8. All the other servers update their view of the server's process list, validate the list, and update their view of the Entry Block for that ChainID. [0070] 9. As long as the user can validate the relevant process list holds their Entry, then they have a fair level of assurance it will be successfully entered into Factom. [0071] 10. At the end of the minute, each server confirms the end of their section of the process list. The end of the minute is marked in the process list, and the responsibility for particular chains shifts around the authority set. [0072] 11. At the end of the 10th minute, a Directory Block is constructed from all the Entry Blocks defined by the process lists built by all the servers. So, each server has all Entry Blocks, all Directory Blocks, and all Entries.)  Motivation to combine would have been (Snow para. [0106]) to “…provide an audit trail recording that an event sequence occurred”, and as “…proof they originated from a known source”.
Per claim 20, as mentioned previously, the dependency on “claim 15” is improper in that “method” claim 20 cannot depend on “network” claim 15.  The Schvey reference in view of Griffin does not disclose, but Snow teaches multi-phase and reconciliation arrangements implementing subject matter having been akin to claim 20’s features/limitations. More particularly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include Snow’s teachings of the method of claim 15 wherein, the invention claims to offer single and multiple phase transactions, time spaced or those completed instantaneously, to complete the consensus, reconciliation and audit in under 5.0 seconds per phase of the transaction.  Regarding support, Snow para. [0063]-[0072], “…The user submits an Entry Payment using a public key associated with Entry Credits [0064] 3. Based on the public key used to pay for the Entry, one of the servers accepts the payment. [0065] 4. That server broadcasts the acceptance of the payment. [0066] 5. The user sees the acceptance and submits the Entry. [0067] 6. Based on the ChainID of the Entry, one of the servers adds the Entry to its process list, and adds the Entry to the appropriate Entry Block for that ChainID (creating one if this is the first Entry for that Entry Block). [0068] 7. The server broadcasts an Entry confirmation, containing the process list index of the Entry, the hash of the Entry (linked to the payment), and the serial hash so far of the server's process list. [0069] 8. All the other servers update their view of the server's process list, validate the list, and update their view of the Entry Block for that ChainID. [0070] 9. As long as the user can validate the relevant process list holds their Entry, then they have a fair level of assurance it will be successfully entered into Factom. [0071] 10. At the end of the minute, each server confirms the end of their section of the process list. The end of the minute is marked in the process list, and the responsibility for particular chains shifts around the authority set. [0072] 11. At the end of the 10th minute, a Directory Block is constructed from all the Entry Blocks defined by the process lists built by all the servers. So, each server has all Entry Blocks, all Directory Blocks, and all Entries.)  Motivation to combine would have been to (Snow para. [0106]) “…provide an audit trail recording that an event sequence occurred”, and as “…proof they originated from a known source”.  
(Schvey para. [0063], “…Following the election of a leader node, all follower nodes are aware of which node is the leader node for a particular block or subspace. The leader is responsible for creating blocks at the end of each consensus “term,” where each consensus term may last only for a particular period of time (for example, anywhere between 1 and 3 seconds, and preferably 2 seconds), or may only last until a certain event occurs in the system.  …”.  Features noted as being disclosed by the primary Schvey reference would have been included ab initio within the recited combination upon consideration of the primary reference.   
Conclusion
The prior art made of record and listed on the attached Form PTO-892 not relied upon is considered pertinent to applicant's disclosure.  For example, some Form PTO-892-listed references include:
Guo et al. (US20190235946A1) relates to a distributed system having a first consensus mode for reaching a consensus on the message. The processing circuitry obtains results from a subset of the nodes that receive the message, with the results having respective digital signatures of the subset of the nodes.
Mosier et al. (US9596301B2) relates to a distributed-leader-election service for a distributed computer system.
Ford (US9967334B2) relates to a computing device configuration and management using a secure decentralized transaction ledger, that facilitate the communicating of messages to vastly scalable number of devices independent of a centralized resource.
Ardashey et al. (US20190173666A1) relates to arrangements implementing a multi-level hierarchical mechanism for optimizing consensus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul J Skwierawski whose telephone number is (571)272-2642. The examiner can normally be reached 7:30am-4:30pm weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisory primary examiner (SPE) Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Paul Skwierawski/
Patent Examiner, Art Unit 2498

/JOHN B KING/Primary Examiner, Art Unit 2498